 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirestone Wire & Cable Co., A Division of FirestoneTire & Rubber Company and InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW.Case 9-CA-14642May 1, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on December 12, 1979, byInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, herein called the Union, and dulyserved on Firestone Wire & Cable Co., A Divisionof Firestone Tire & Rubber Company, hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 9, issued a complaint on January9, 1980, against Respondent, alleging that Respond-ent had engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 7,1979, following a Board election in Case 9-RC-12796, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about November27, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On January21, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint. Respondent admits re-ceipt of the charge filed by the Union on Decem-ber 12, 1979, and that it meets the Board's jurisdic-tional standards. Respondent admits the supervi-sory status of A. L. Sardone, plant manager. Re-spondent further admits that the following employ-Official notice is taken of the record in the representation proceed-ing. Case 9-RC-12796 as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967). end. 388 F.2d 683 (4thCir 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp 573(D C.Va. 1967); Follett Corp.., 164 NLRB 378 (1967), enfd. 397 F 2d 91(7th Cir 1968); Sec 9(d) of the NLRA, as amended249 NLRB No. 49ees constitute an appropriate unit for collectivebargaining:All production, maintenance and shipping andreceiving employees employed by Employer atits Danville, Kentucky location, includingstore attendants in Department 714, tool anddie-B employees in Department 841, job set-ters in Department 020, building services inDepartment 736, shipping and receiving lead-men in Department 791-901, the expediter-driver and temporary hourly fill-in supervisors;but excluding all office clerical employees,technical employees, including laboratory per-sonnel and PP & D employees, material con-trol analysts in Department 936, professionalemployees, guards, probationary hourly super-visors, permanent salaried supervisors and allother supervisors as defined in Section 2(11) ofthe Act.Respondent admits that on November 7, 1979, theUnion was certified by the National Labor Rela-tions Board as the collective-bargaining representa-tive of the employees in the above-described unit,but denies that the certification was issued in ac-cordance with applicable law. Respondent allegesthat the Board violated Section 9(c) of the Act byfailing to set aside the results of the April 4 and 5,1979, representation election and by failing and re-fusing to conduct a hearing into the Union's con-duct during the campaign. Respondent admits thatthe Union has requested and is requesting it to bar-gain collectively with the Union and that it has re-fused to do so, but denies the conclusory 8(a)(5)and (1) allegations.On February 11, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February20, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. The Unionfiled a response supporting the Motion for Sum-mary Judgment and Respondent thereafter alsofiled a response to the Notice To Show Cause anda motion to dismiss the complaint.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis that the Regional FIRESTONE WIRE CABLE CO.219Director failed to conduct a hearing on Respond-ent's objections to the conduct of the election.Review of the record herein reveals that in Case9-RC-12796 the Union filed the petition on Febru-ary 6, 1979. The Regional Director approved theparties' Stipulation for Certification Upon ConsentElection on March 19, 1979. The election tookplace on April 4 and 5, 1979, and the tally of bal-lots revealed that, of approximately 364 eligiblevoters, there were 183 ballots cast for, and 176 castagainst, the Union. There were no challenged bal-lots. Respondent filed timely objections to the con-duct of the election on April 11, 1979, alleging thatunion adherents threatened employees who did notsupport the Union with physical harm to them-selves and their automobiles, that several auto-mobiles were actually damaged, and that, thereby,the "laboratory conditions" for a fair election weredestroyed. In support of these objections, Respond-ent submitted signed statements from employees.The Regional Director conducted an investigationof the issues raised by the objections and on May30, 1979, issued his report and recommendationsoverruling the objections. Respondent filed excep-tions to the Regional Director's report, contendingthat the issues raised by the objections can best beresolved by a hearing. On November 7, 1979, theBoard issued its Decision that Respondent's excep-tions raised no material or substantial issues of factor law warranting reversal or a hearing and certi-fied the Union.Following the Union's request, on November 9,1979, that Respondent engage in collective-bargain-ing negotiations with the Union, Respondent, onNovember 27, 1979, and at all times thereafter, re-fused to bargain collectively with the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.2 See Pittsburgh Plate Glass Co. v. .L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f and 102.69(c)On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Ohio corporation engaged inthe manufacture of bead wire and steel wire cordat its Danville, Kentucky, facility. In the course ofits business operations at the Danville, Kentucky,location, Respondent annually sells and ships prod-ucts, goods, and materials valued in excess of$50,000 directly to points outside the Common-wealth of Kentucky.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.III. THIE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production, maintenance, and shipping andreceiving employees employed by the Employ-er at its Danville, Kentucky location, includingstore attendants in Department 714, tool anddie-B employees in Department 841, job set-ters in Department 020, building services inDepartment 736, shipping and receiving lead-men in Department 791-901, the expediter-driver and temporary hourly fill-in supervisors;but excluding all office clerical employees,technical employees, including laboratory per-sonnel and PP & D employees, material con-trol analysts in Department 936, professionalemployees, guards, probationary hourly super-visors, permanent salaried supervisors and allother supervisors as defined in Section 2(11) ofthe Act.2. The certificationOn April 4 and 5, 1979, a majority of the em-ployees of Respondent in said unit, in a secret-FIRESTONE WIRE & CABLE CO. 219 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDballot election conducted under the supervision ofthe Regional Director for Region 9, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on Novem-ber 7, 1979, and the Union continues to be such ex-clusive representative within the meaning of Sec-tion 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 9, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 27, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 27, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Firestone Wire & Cable Co. , A Division ofFirestone Tire & Rubber Company, is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, is a labor organization within themeaning of Section 2(5) of the Act.3. All production, maintenance, and shipping andreceiving employees employed by the Employer atits Danville, Kentucky location including store at-tendants in Department 714, tool and die-B em-ployees in Department 841, job setters in Depart-ment 020, building services in Department 736,shipping and receiving leadmen in Department791-901, the expediter-driver and temporary hourlyfill-in supervisors; but excluding all office clericalemployees, technical employees, including labora-tory personnel and PP & D employees, materialcontrol analysts in Department 936, professionalemployees, guards, probationary hourly supervi-sors, permanent salaried supervisors and all othersupervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since November 7, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 27, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced, FIRESTONE WIRE & CABLE CO.221and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Firestone Wire & Cable Co., A Division of Fire-stone Tire & Rubber Company, Danville, Ken-tucky, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All production, maintenance, and shipping andreceiving employees employed by the Employ-er at its Danville, Kentucky location, includingstore attendants in Department 714, tool anddie-B employees in Department 841, job set-ters in Department 020, building services inDepartment 736, shipping and receiving lead-men in Department 791-901, the expediter-driver and temporary hourly fill-in supervisors;but excluding all office clerical employees,technical employees, including laboratory per-sonnel and PP & D employees, material con-trol analysts in Department 936, professionalemployees, guards, probationary hourly super-visors, permanent salaried supervisors and allother supervisors as defined in Section 2(11) ofthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Danville, Kentucky, place of busi-ness copies of the attached notice marked "Appen-dix."3Copies of said notice, on forms provided bythe Regional Director for Region 9, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.:' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu.ant to a Judgment of the Uniled States Court of Appeals Enforcing ilnOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America, UAW, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production, maintenance, and shippingand receiving employees employed by theEmployer at its Danville, Kentucky loca-tion, including store attendants in Depart-ment 714, tool and die-B employees in De-partment 841, job setters in Department 020,building services in Department 736, ship-ping and receiving leadmen in DepartmentFIRESTONE WIRE & CABLE CO 221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD791-901, the expediter-driver and temporaryhourly fill-in supervisors; but excluding alloffice clerical employees, technical employ-ees, including laboratory personnel and PP& D employees, material control analysts inDepartment 936, professional employees,guards, probationary hourly supervisors,permanent salaried supervisors and all othersupervisors as defined in Section 2(11) of theAct.FIRESTONE WIRE & CABLE Co., ADIVISION OF FIRESTONE TIRE &RUBBER COMPANY